           Case 6:19-cr-10006-JWB Document 27 Filed 10/08/19 Page 1 of 5




                          In the United States District Court
                               for the District of Kansas



United States of America,
                      Plaintiff,

v.                                                Case No. 19-10006-01 JWB

Christopher M. Thompson,
                    Defendant.



                        Defendant’s Sentencing Memorandum


      A guideline sentencing range of 12 to 18 months 1 in prison is greater than

necessary to punish 22-year-old Christopher Thompson for the threats he made over

the phone on August 14, 2018. Instead, this Court should impose a non-prison

sentence to achieve the goals of the sentencing factors set out in 18 U.S.C. § 3553(a).

      Chris Thompson did not grow up in a loving household surrounded by adoring

parents. Rather, Chris was the product of a short-term high school romance. Before

he was old enough to know that his parents had been a part of his life, Chris’s

father voluntarily terminated his parental rights and Chris’s mother left him with

his grandmother so she could join the Navy. Regrettably, during his childhood,

Chris was exposed to some disturbing scenes due to the proximity of his

grandmother’s house to an abortion clinic in Wichita, Kansas. Pro-life protesters




1   The guideline range determined by the United States Probation Office, PSR ¶126.
           Case 6:19-cr-10006-JWB Document 27 Filed 10/08/19 Page 2 of 5




exercising their First Amendment right to free speech would sing at the clinic

employees and patients that the “devil was going to get them” along with other

phrases to promote their cause.

     It’s not surprising that without a father or strong male role model in his life,

Chris sought negative attention by running away and rebelling in his teenage years.

Yet he still very much loved his grandmother and was grateful to her for raising

and supporting him. After Chris’s grandmother died, he drifted aimlessly. When

Chris met Ivory and they fell in love, he withdrew more from the world and into

himself. But having a child finally did force Chris to start to grow up and take stock

of his life. He has been a primary care giver to his son since he was born. The life of

his son and his role as a father have given Chris’s life meaning. Although he was

struggling with depression, Chris started trying to improve himself by completing

his education.

     As a project for his education, Chris was researching his grandmother online and

came across an article that cast his grandmother in a poor light. 2 Full of righteous

indignation, Chris started calling the pro-life organization that sponsored the

article to try to get it removed. Chris was crushed when he was told the article

would not be taken down. Unbeknownst to him at the time, the article was from

2005. In a fit, he called the organization back and started saying outrageous things

to upset the person he was talking to. Even after he was hung up on, Chris called

and left scary voicemails. Almost as if he were singing a child’s nursery rhyme,



2   See Attachment A.
                                             2
        Case 6:19-cr-10006-JWB Document 27 Filed 10/08/19 Page 3 of 5




Chris chanted, “the devil is going to get you,” in addition to his other disturbing

threats. All of the calls took place on the same day and the calls were all made in a

row without a meaningful break in between.

   Mr. Thompson did not object to the sentencing guideline calculation submitted

in his PSR. A two-level enhancement was added because the offense involved two or

more threats. Under U.S.S.G. § 2A6.1(b)(2), threats are counted based on the

number of threatening communications. United States v. Parker, 551 F.3d 1167

(10th Cir. 2008). Although Mr. Thompson did not qualify for the four-level reduction

under the same guideline because his conduct was not a “single instance” – this is

grounds for a variance. The four-level reduction requires that the threat is limited

to a single instance evidencing little or no deliberation, and did not involve any

conduct evidencing an intent to carry out the threatening communication.

   Chris never had any intention to carry out his threats. He did not prepare -

before or after his threats - to cause physical harm to anyone. The phone calls in

this case were not the product of careful thought and premeditation. Chris’s calls

were made spontaneously, in anger, with little thought, while he was emotionally

connecting the negative things said about his grandmother to the only woman who

had shown him love growing up.

   Compare the facts in this case with the appellate court decision in United States

v. Pacione, 950 F.2d 1348, 34 Fed. R. Evid. Serv. (LCP) 1286 (7th Cir. 1991), reh'g

denied, (Feb. 28, 1992). The court noted that the offense level of a defendant, who

was convicted of violating 18 U.S.C.A. § 115(a)(1)(B) for threatening to assault a



                                           3
        Case 6:19-cr-10006-JWB Document 27 Filed 10/08/19 Page 4 of 5




federal revenue officer with the intent to impede, intimidate, or interfere with her

performance of official duties, was reduced four levels for lack of deliberation under

U.S.S.G. § 2A6.1. The defendant threatened the agent twice over the phone in the

same conversation and then went to the IRS office an hour later with a friend to

whom he said he was going to blow the place up. The defendant was angry because

the Internal Revenue Service levied on his wife's paycheck shortly before she had an

operation for cancer. Whether as a departure or a variance, Mr. Thompson is asking

this Court to recognize the threats were not made after a period of premeditation

and to grant him probation in lieu of prison.

   Christopher Thompson is not political or invested in the policy choices

surrounding access to abortion. Unlike the other threats the victim may have

received due to her pro-life activism, Chris was not targeting anyone for their

beliefs or religion. Immature and poorly equipped to navigate his own emotions,

Chris made an impulsive decision to threaten a stranger out of misguided love and

loyalty to his grandmother. Chris has made significant progress in changing who he

is and how he handles anger while on pre-trial release. A sentence of probation

would be sufficient without being greater than necessary to punish Chris while

allowing him to build a life for himself and his family.




                                           4
        Case 6:19-cr-10006-JWB Document 27 Filed 10/08/19 Page 5 of 5




                                       Respectfully submitted,


                                       s/Jennifer Amyx
                                       JENNIFER AMYX, Sup. Ct. No. 24260
                                       Assistant Federal Public Defender
                                       Federal Public Defender Office
                                       301 N. Main, Suite 850
                                       Wichita, KS 67202
                                       Telephone: (316) 269-6445
                                       Fax: (316) 269-6175
                                       E-mail: Jennifer_Amyx@fd.org



                          CERTIFICATE OF SERVICE

   I hereby certify that on October 8, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to the following:

      Ryan C. McCarty
      Assistant U.S. Attorney
      Ryan.C.McCarty@usdoj.gov

                                       s/Jennifer Amyx
                                       JENNIFER AMYX, Sup. Ct. No. 24260




                                          5
